     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )          CRIMINAL ACTION NO.
       v.                               )            2:15cr199-MHT
                                        )                 (WO)
ELDRICK DEON McNEAL                     )

                           OPINION AND ORDER

       This case is once again before the court on the

question whether defendant Eldrick Deon McNeal has the

mental capacity to stand trial--specifically, whether

he is “presently suffering from a mental disease or

defect rendering him mentally incompetent to the extent

that     he    is     unable      to    understand       the     nature       and

consequences        of    the     proceedings        against       him   or    to

assist properly in his defense.”                   18 U.S.C. § 4241(a).

       The government’s and McNeal’s experts agreed that

McNeal is currently incompetent to stand trial. Based

on     the    evidence     in     the       record    and    the     testimony

presented at a competency hearing held on March 29,

2019, the court concludes by a preponderance of the

evidence       that      McNeal    is       once     again     not    mentally
competent.       The court will therefore recommit him to

the   custody     of    the    United     States      Bureau    of    Prisons

(BOP) for no longer than 120 days, beginning on March

29, 2019, “to determine whether there is a substantial

probability      that     in    the   foreseeable       future       he   will

attain the capacity to permit the proceedings to go

forward.”       18 U.S.C. § 4241(d)(1).



                                I. BACKGROUND

      On   multiple      occasions        in   this    case,    McNeal       was

found incompetent to stand trial and sent to a BOP

medical center for competency restoration therapy. See

United     States   v.    McNeal,      No.     2:15cr199-MHT,         2018    WL

3023092     (M.D.      Ala.    June    18,     2018)    (Thompson,        J.);

United     States   v.    McNeal,      No.     2:15cr199-MHT,         2017    WL

2399578 (M.D. Ala. June 2, 2017) (Thompson, J.); United

States     v.   McNeal,       No.   2:15cr199-MHT,       2016    WL    756570

(M.D. Ala. Feb. 26, 2016) (Thompson, J.).




                                      2
      Most recently in this case, on June 18, 2018, the

court found McNeal incompetent and recommitted him to a

BOP   medical    facility       in    Butner,     North     Carolina      for

restoration      therapy.            In   January     2019,     a     Butner

clinician, Dr. Adeirdre Stribling Riley, submitted a

report   to     the     court        concluding      that     McNeal      met

diagnostic       criteria        for       antisocial         personality

disorder;        borderline           intellectual          functioning;

adjustment disorder with anxiety; and several substance

abuse disorders, but that he was competent to stand

trial.    See Forensic Evaluation (doc. no. 207) at 11,

14.    The court set a restoration hearing for February

22 but, due to logistical problems, had to continue the

hearing to March 29.

      However, in the meantime, defense counsel informed

the   court     that    his     expert,     psychiatrist        Dr.      Hans

Stelmach,     had     evaluated       McNeal    on    February      20    and

concluded     that      he      suffered       from    schizoaffective

disorder and was currently incompetent to stand trial.

See Psychiatric Evaluation (doc. no. 235-1) at 6-7.                        On


                                      3
March    25,    BOP     forensic    psychologist          Stribling       Riley

informed the government that McNeal, as a result of

medication noncompliance, was no longer competent and

was now presenting as symptomatic.                      On March 28, she

submitted      a    psychiatric       report      to    that    effect.     See

Forensic Evaluation (doc. no. 241) at 11. The court

held a competency hearing on March 29, during which Dr.

Stribling Riley testified that McNeal is currently not

competent      to     proceed   due    to       noncompliance       with    his

psychotropic           medication         regimen.        She      testified,

however,       that,     he   had    recently          complied    with    two

administrations of his medication, and that, according

to McNeal’s BOP psychiatrist, McNeal needs to take a

therapeutic level of medication for about two to three

months   before        significant     improvement         is   made.       Dr.

Stribling      Riley     requested        120    days     for     restoration

efforts, and the court orally granted her request.




                                      4
                             II.      LEGAL STANDARD

      “[I]f there is reasonable cause to believe” that a

defendant    may     currently            be    mentally    incompetent      to

stand trial, a court may, upon motion of a party or sua

sponte,     order        a    competency         hearing.          18    U.S.C.

§ 4241(a). “If, after the hearing, the court finds by a

preponderance       of       the    evidence      that    the   defendant    is

presently    suffering             from   a    mental    disease   or    defect

rendering him mentally incompetent to the extent that

he is unable to understand the nature and consequences

of the proceedings against him or to assist properly in

his defense, the court shall commit the defendant to

the   custody       of       the     Attorney      General,”       who    shall

hospitalize      the          defendant         for      treatment.         Id.

§ 4241(d).      An initial treatment period may last “for

such a reasonable period of time, not to exceed four

months, as is necessary to determine whether there is a

substantial probability that in the foreseeable future

he will attain the capacity to permit the proceedings

to go forward.”          Id. § 4241(d)(1).


                                          5
       Courts       apply    a    two-part        test        to    determine

competency.         See Bundy v. Dugger, 850 F.2d 1402, 1408

(11th Cir. 1988).            First the district court determines

whether      “the    defendant     suffer[s]          from    a    clinically

recognized disorder[].”             Id.        If the defendant does,

then     the    court       determines        whether     “that      disorder

render[s] the defendant incompetent under” the test for

incompetency established by the Supreme Court in Dusky

v. United States, 362 U.S. 402, 402 (1960).                        Bundy, 850

F.2d    at     1408.        The   Dusky       test     asks    whether     the

defendant “has sufficient present ability to consult

with his lawyer with a reasonable degree of rational

understanding--and whether he has a rational as well as

factual understanding of the proceedings against him.”

Dusky, 362 U.S. at 402.

       The   law    is   unsettled       on    which    party      bears   the

burden of proof as to competency.                    See United States v.

Tatum, No. 2:18cr109-MHT, 2019 WL 150551, at *2 (M.D.

Ala. Jan. 4, 2019) (Thompson, J.).                       Nonetheless, the




                                     6
court   need       not    resolve       this      open   question     if   the

outcome would be the same regardless.                     See id.



                            III.        DISCUSSION

     Based on Dr. Stribling Riley’s forensic report of

March 28, 2019; Dr. Stelmach’s psychiatric evaluation

of   February       20;     the       representations        made     by   Dr.

Stribling Riley during the hearing on March 29; and the

evidence in the record in this case regarding McNeal’s

history of mental incompetency and decompensations, the

court   concludes        that     McNeal     is     again   incompetent     to

proceed at this time.



              A.     Clinically Recognized Disorder

     In his most recent BOP evaluation, conducted on

March   28,        McNeal       was     diagnosed        with     unspecified

schizophrenia       spectrum          and   other    psychotic      disorder;

antisocial           personality               disorder;           borderline

intellectual         functioning;              moderate         alcohol    use

disorder;      moderate      cannabis          use    disorder;      moderate


                                        7
hallucinogen use disorder; and moderate stimulant use

disorder.      See Forensic Evaluation (doc. no. 241) at 7.

      In a psychiatric evaluation coordinated by defense

counsel and conducted by Dr. Hans Stelmach on February

20, 2019, McNeal was diagnosed with “Schizoaffective

Disorder, Bipolar Type, multiple episodes currently in

acute      episode.”         Psychiatric     Evaluation        (doc.    no.

235-1) at 6.



                       B.     The Dusky Standard

      The second prong of the competency test is whether

the     defendant      “has    sufficient        present      ability    to

consult with his lawyer with a reasonable degree of

rational understanding--and whether he has a rational

as    well    as   factual    understanding       of    the   proceedings

against him.”        Dusky, 362 U.S. at 402.

      On     March   5,     2019,   McNeal   was       administered     the

Revised-Competency          Assessment     Instrument         (R-CAI)   and

presented with “significant impairment in his rational

understanding        of   proceedings      and   ability       to   consult


                                     8
with counsel.”         Forensic Evaluation (doc. no. 241) at

10.   Dr.    Stribling       Riley       concluded       that        McNeal       was

incompetent to stand trial. See id. at 11. During the

competency        hearing,       Dr.     Stribling           Riley    testified

further     to    McNeal’s       paranoia          regarding    his    criminal

trial    which     would     render          him    incompetent       to        stand

trial.

      Dr.   Stelmach’s       February         20     evaluation       of    McNeal

also indicated that McNeal does not have “sufficient

present     ability    to    consult          with     his    lawyer       with     a

reasonable       degree     of    rational          understanding”           or    “a

rational     as    well     as     factual          understanding          of     the

proceedings       against        him.”       Dusky,    362     U.S.     at       402.

Specifically, Dr. Stelmach concluded that: McNeal “has

an illogical and delusional thought process about how

to select a jury and about the Judge corroborating with

his attorney.         He would be unable to properly conduct

himself in Court due to his distress and impulsivity.”

Psychiatric Evaluation (doc. no. 235-1) at 7-8.




                                         9
              C.     Competency Restoration Treatment

     The court will recommit McNeal to the custody of

the BOP for competency restoration treatment.                However,

in   view    of    the     fact   that      McNeal   has   previously

decompensated in local custody, and that this is the

fourth attempt at restoration, the court is concerned

not only as to whether he can be restored, but also as

to whether he can be restored and stabilized for a

sufficient period of time for the court to conduct a

trial and, if warranted, to sentence him.

     If the BOP determines that McNeal can be restored

for a sufficient period, the court would like specific

recommendations as to what the court, the U.S. Marshal

Service, and any other relevant actors can do after

McNeal leaves BOP custody in order to ensure that his

mental competency is maintained long enough to proceed

to   trial        (which     would        include    sentencing,   if

warranted).

     In particular, given the BOP’s prior recommendation

that McNeal continue to undergo restoration treatment


                                     10
at the Butner facility pending trial and be ‘directly

transported’       near   any   hearing         date,    see    Psychiatric

Report (doc. no. 87) at 11, the court would like to

know whether and how strongly the BOP stays by that

recommendation and, if that recommendation is followed,

what further recommendations the BOP might have as to

what the U.S. Marshal Service and others might do to

ensure that McNeal’s mental competency is maintained

even during any relatively brief period while he is

local custody during trial.

       Finally, in light of the distance between Butner

and Montgomery, Alabama, the court would also like to

know if the BOP is aware of any suitable facility other

than    a   jail    where   McNeal        could     be     kept     and   his

competency maintained pending trial.



                                  ***

       Accordingly, it is ORDERED as follows:

       (1) Defendant      Eldrick        Deon     McNeal       is   declared

mentally incompetent to stand trial in this case and is


                                    11
recommitted to the custody of the Attorney General of

the United States pursuant to 18 U.S.C. § 4241(d).

       (2) The    Attorney      General        shall,       pursuant         to   18

U.S.C. § 4241(d)(1), hospitalize defendant McNeal in a

suitable      facility     for      no       longer     than        120       days,

beginning on March 29, 2019, to determine whether there

is a substantial probability that in the foreseeable

future    defendant      McNeal     will      attain        the    capacity       to

permit    his    trial    and,     if    warranted,           sentencing          to

proceed.

       (3) The        mental-health           personnel            supervising

defendant     McNeal’s     commitment          shall     produce         a    final

report    addressing      the     following:          (a)    whether         he   is

currently competent to stand trial; (b) if he is not

competent, whether there is a substantial probability

that     in     the    foreseeable           future     he        will       attain

competency;      (c)     whether,       in    light     of        his    previous

decompensations, his competency can be maintained for a

sufficient period to allow him to proceed to trial and,

if     warranted,      sentencing,       and      what        conditions          of


                                    12
confinement and mental-health treatment are necessary

in order to maintain his competency for this length of

time; (d) whether there are any recommended facilities

in or around the State of Alabama that provide suitable

conditions of confinement and treatment for defendant

McNeal   to   maintain    competency    pending     trial    and,   if

warranted, sentencing, and if so, a brief description

of why those facilities are suitable; (e)                whether, as

previously recommended by the Bureau of Prisons, see

Psychiatric Report (doc. no. 87) at 11, he should be

held   pending    trial   at    the   Federal      Medical   Center,

Butner (or some other appropriate federal mental-health

facility),    and   transported       near   the    trial    and,   if

warranted, sentencing dates, and whether this option is

recommended      over   his    placement     at    any   alternative

recommended facilities; and (f) whether there are any

other measures that the court, the U.S. Marshal Service

and any other relevant actors can take in order to

ensure that he maintains competency pending trial and,

if warranted, sentencing (including what measures the


                                 13
U.S.    Marshal      Service      or   any    other     relevant       actors

should take while defendant McNeal is in local custody,

no   matter     how    brief,     during      actual     trial     and,    if

warranted, sentencing).

       (4) If    the    director       of    the    facility      in    which

defendant McNeal is hospitalized determines that he has

recovered       to    such   an    extent      that     he   is   able     to

understand       the     nature        and    consequences         of     the

proceedings against him and to assist properly in his

defense,    she      shall   promptly        file   a   certificate       and

report to that effect with the clerk of the court,

pursuant to 18 U.S.C. § 4241(e).

       DONE, this the 9th day of April, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                       14
